Title: From George Washington to Major General Philip Schuyler, 13 August 1776
From: Washington, George
To: Schuyler, Philip



Dear Sir,
New York Augt 13th 1776.

Your Letter of the 6th Inst. I received this Morning by Bennet. The Reports made by the Emissaries who have been among the Indian Nations, appear not so promising as I could wish. However I trust, as so many have come to the Treaty, their Views are friendly, & tho they may not consent to take an Active Part in our Favor, that they will not Arm against Us.
The Difficulties attending the Vessels fitting for the Lakes, I am well apprized of. My late Letters will inform You, that I have taken Every Measure in my Power to facilitate the Work.
Before this comes to Hand, the Paymaster I expect, will have received a supply of Money. The Extract of Mr Varicks Letter shews It was Much Needed. I have not failed in any Instance to Communicate Your Wants of this Article, to Congress, When

they have been mentioned to me, Urging at the same Time, Not only the Expediency, but Necessity of keeping the Military Chests constantly furnished. It will be well, for You always to give them Early Notice of What You may have Occasion for, that their Remittances may be adequate. In future I presume they will have the fullest Information upon the Subject, having by some late Resolves enjoined their Commanders in Every Department to transmit them Monthly, a List of the Warrants they Grant, The Paymasters to return a Weekly state of their Military Chests, & the Commissaries & Qur Masters of What they receive. I have not these Regulations by me, but if my Memory serves, they were passed the 2d Inst. & have been forwarded You. I have always laid before Congress, Copies of Your Letters & their Inclosures, where they were of a public Nature or contained Intelligence in any wise Material, Except when advised that You had done It Yourself. I shall here take Occasion to request, That Whenever You write them & Me of the same Things, You Certify Me thereof, to prevent me transmitting useless Information.
In Respect to Colo. Nicolson’s Regiment & the Places Where It should be stationed, You certainly can determine better than I, having more in Your Power, Intelligence of the Enemy’s Movements & Designs.
I would Observe in Answer to that Part of Your Letter Which mentions, that a Council of Officers & a Court Martial had been Convened & held here to decide upon the Council of those, who had sat at Crown Point, that Your Information is wrong. No Council—No Court of Inquiry—Nor Court-Martial upon that Subject Sir, was Ever convened by my Order or their own Accord. When Intelligence was first received here, that Crown Point was abandoned, It was the Cause of General Alarm & filled the Minds of most who heard It, with no small Degree of Anxiety; Some judging from the Common accepted Opinion and Others from their Knowledge & Acquaintance with It & the Country round about It, that It was of the last Importance to us to possess It, to give us in Conjunction with the Vessels we were about to build, the Superiority of the Lake, & to prevent the Enemy from penetrating into this & the Eastern States. Among

Others, some of the General Officers from their Own Knowledge, & the Rest from the Ideas they had formed, as the Matter was Occasionally mentioned deliver[ed] their Sentiments to this Effect, as did Every Person I heard speak of It at the Time the Account first came. From the Universal Chagrine that took Place, the Regret that Every Person expressed upon the Occasion—the Remonstrance of the Officers, which You transmitted, & Which appeared to contain Many Weighty Reasons, I felt Myself Much Concerned, as Every Body Else did, & Wished According to my Information & Opinion at that Time, the Post had been maintained. I do not wish to dwell longer upon the subject, & therefore shall only add that Your Letter of the 24th Ulto (or at least a Copy of It) was transmitted to Congress, as soon as It was received. Nor shall I have any Objection to sending a Copy of the One before me now when I have an Opportunity to make It out, If It shall be Your Inclination & Request.
I have no News of Importance to Communicate, Unless that the Enemy are daily becoming stronger. On Monday they received an Augmentation of Ninty Eight Ships to their Fleet, with a further Part of the foreign Troops, It is probable. They seem to be Making Great Preparations & We have Reason to expect they are upon the Point of an Attack.
The Letters which Accompany this, You will be pleased to deliver General Gates, Reed and Sinclair. they came to Hand on Sunday, and Wishing You & the Army under Your Command, Health & the Smiles of a Kind Providence on all Your Efforts. I am Dear Sir, Your Most Obedt Servt

Go. Washington

